Case: 19-10299    Document: 00515581422         Page: 1    Date Filed: 09/28/2020




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-10299                         September 28, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
DELBERT GLENN ROGERS,

                                                 Plaintiff-Appellant

v.

PETER CASWELL, Case Manager; MICHAEL SEARCY, Operation Specialist;
KARA GOUGLER, Civil Commitment Manager; KRISTIAN LUERA, M.A.,
LPC-Intern, ASOTP,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:18-CV-181


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
        Delbert Glenn Rogers, currently resident # 02634254 at the Texas Civil
Commitment Center, has filed a motion for leave to proceed in forma pauperis
(IFP) on appeal from the dismissal of his 42 U.S.C. § 1983 complaint under 28
U.S.C. § 1915(e)(2)(B). By moving to proceed IFP, he is challenging the district
court’s certification decision that his appeal is not taken in good faith under 28


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
  Case: 19-10299    Document: 00515581422      Page: 2   Date Filed: 09/28/2020

                                 No. 19-10299

U.S.C. § 1915(a)(3). See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Our inquiry is limited to whether the appeal “involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted).
      On appeal, Rogers challenges the requirement that he wear a monitor as
a condition of his civil commitment. He raises this argument for the first time
on appeal, and, thus, we need not consider it. See Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Rogers asserts that the district court wrongly denied his second request
to amend his § 1983 complaint on the ground that the pleading did not contain
adequate factual allegations. However, the request was denied because Rogers
did not follow a local court rule requiring that a proposed amended pleading be
filed with a motion seeking leave to amend or supplement the initial pleading.
Thus, the district court did not abuse its discretion in denying the request. See
Horton v. Cockrell, 70 F.3d 397, 402 (5th Cir. 1996); Layfield v. Bill Heard
Chevrolet Co., 607 F.2d 1097, 1099 (5th Cir. 1979). To the extent that Rogers
challenges the district court’s order that he respond to a questionnaire to
clarify his claims after he filed his complaint, the order was appropriate. See
Watson v. Ault, 525 F.2d 886, 892-93 (5th Cir. 1976).
      Moreover, Rogers argues that Peter Caswell, his case manager, exhibited
deliberate indifference to his medical needs. However, the facts do not reflect
that the condition about which he informed Caswell—i.e., warmth from a leg
monitor worn as a condition of his commitment—is a medical need for which
treatment is recommended or is a condition that is so obvious that even laymen
would recognize that care is needed. See Gobert v. Caldwell, 463 F.3d 339, 345
n.12 (5th Cir. 2006). Even if warmth is a serious medical need, Rogers did not
state that Caswell was aware of facts from which he could infer that the injury
suffered by Rogers was indicative or suggestive of a serious medical need, drew

                                          2
  Case: 19-10299       Document: 00515581422   Page: 3   Date Filed: 09/28/2020

                                   No. 19-10299

the inference, and unnecessarily caused harm with his response. See Tamez v.
Manthey, 589 F.3d 764, 770 (5th Cir. 2009). At worst, Caswell was negligent
in his assessment of the harm caused by the monitor, which does not establish
a claim for deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 838
(1994); Gobert, 463 F.3d at 346.
      According to Rogers, the leg monitor ultimately burned him while
Caswell was away on vacation and he was not treated until Caswell returned
and approved medical care. To the extent that Rogers maintains that the delay
in treatment should be imputed to Caswell, his claim is unavailing. He has
failed to allege facts suggesting that any injury caused by the leg monitor was
serious enough to require care earlier than he received it or that the delay
exacerbated his injury to the point that it became a serious medical need. In
effect, Rogers failed to allege that any delay resulted from deliberate
indifference and caused substantial harm. See Easter v. Powell, 467 F.3d 459,
463 (5th Cir. 2006).
      Contending that he was targeted for retaliation after he filed grievances,
Rogers asserts that Kristian Luera, a care worker, threatened him and
conspired with Caswell to conceal their misconduct by fabricating and altering
records. He asserts that, because of these actions, he did not advance to the
next tier of his treatment program.
      While Rogers asserted a constitutional right that he exercised (i.e., filing
grievances), see Morris v. Powell, 449 F.3d 682, 684-86 (5th Cir. 2006), he failed
to allege with specificity the other elements of a claim for retaliation. He has
not alleged that a defendant intended to retaliate against him because he filed
grievances and that he experienced an adverse action because of a retaliatory
motive. See Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999). His belief
that he was targeted does not state a claim for retaliation, see id. at 325, and



                                        3
  Case: 19-10299    Document: 00515581422       Page: 4   Date Filed: 09/28/2020

                                 No. 19-10299

his assertion that there was a conspiracy against him is conclusory, see Wilson
v. Budney, 976 F.2d 957, 958 (5th Cir. 1992).
      Rogers contends that Kara Gougler, the civil commitment manager at
the Texas Civil Commitment Office, and Michael Searcy, an operation
specialist in charge of the grievance process, engaged in a cover-up of
misconduct and abuse of power.       He maintains that Gougler mishandled
grievances and that she and Searcy did not act after being informed through
the grievance process of others’ misbehavior. Rogers asserts that Gougler and
Searcy are responsible based on their roles as supervisors.
      Because Rogers has no right to have his grievances resolved in his favor
or to have his complaints reviewed pursuant to his preferred process, his
assertion that Gougler and Searcy are responsible for constitutional violations
due to their involvement in the grievance process is unavailing. See Geiger v.
Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005). Also, he has not alleged a basis
for supervisory liability because he neither specifies a constitutional violation
in which they were involved nor ascribes to them an unconstitutional policy.
See Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011).
      Finally, Rogers argues that he was denied medical care and was targeted
due to his race. However, he does not allege an act that reflects discriminatory
animus or offer facts showing that, due to his race, he was treated differently
than a similarly situated person. See Woods v. Edwards, 51 F.3d 577, 580 (5th
Cir. 1995); Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th Cir. 1992).
      Rogers has not shown that the district court erred in certifying that his
appeal was not taken in good faith. Accordingly, his IFP motion is denied. See
Baugh, 117 F.3d at 202. The appeal lacks arguable merit and is dismissed as
frivolous. See id. at 202 n.24; Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.



                                       4